DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on Aug. 27, 2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2015/0103241 A1, Apr. 16, 2015).
Regarding claim 1, Lin et al. disclose a lens assembly (see Fourth Example’s schematic diagram in Fig. 7 and its corresponding lens data table in Fig. 26) comprising:
a first lens (Fig. 7: lens 20 and Fig. 26: second lens) which is with positive refractive power (Fig. 26: focal length is 2.579 mm) and comprises a concave surface facing an object side (Fig. 26: radius of curvature of surface facing the object side is -225.448 mm, a concave surface) and a convex surface facing an image side (Fig. 26: radius of curvature of surface facing the image side is -1.377 mm, a convex surface); 
a second lens (Fig. 7: lens 30 and Fig. 26: third lens) which is with negative refractive power (Fig. 26: focal length is -3.671 mm) and comprises a concave surface facing the object side (radius of curvature of surface facing the object side is -0.489 mm, a concave surface); 
a third lens (Fig. 7: lens 40 and Fig. 26: fourth lens) which is with positive refractive power (Fig. 26: focal length of 1.334 mm); and 
a fourth lens (Fig. 7: lens 50 and Fig. 26: fifth lens) which is with refractive power (Fig. 26: focal length is -1.453 mm) and comprises a concave surface facing the image side (Fig. 26: radius of curvature of surface facing the image side is 0.595 mm, a concave surface);
wherein the first lens (Fig. 7: lens 20), the second lens (Fig. 7: lens 30), the third lens (Fig. 7: lens 40), and the fourth lens (Fig. 7: lens 50) are arranged in order from the object side to the image side along an optical axis (Fig. 7 showing lenses in this order: lens 20, 30, 40, then 50); 
wherein the lens assembly satisfies: TTL/f > 1.2; wherein TTL is a total length of optical system of the lens assembly and f is an effective focal length of the lens assembly (length of the optical imaging lens of the Fourth Example is 3.787 mm [Par. 0115] and effective focal length is 2.006 mm [Fig. 26], so TTL/f = 1.89). 

Regarding claim 3, Lin et al. disclose a lens assembly as claimed in claim 1 as set forth in the anticipation rejection. Lin et al. further teaches (see Fourth Example’s schematic diagram in Fig. 7 and its corresponding lens data table in Fig. 26)
the second lens (Fig. 7: lens 30 and Fig. 26: third lens) further comprises a convex surface or a concave surface facing the image side (Fig. 7: radius of curvature of surface facing the image side is -0.724 mm, a convex surface), 
the third lens (Fig. 7: lens 40 and Fig. 26: fourth lens) comprises a convex surface facing the object side (Fig. 26: radius of curvature of surface facing the object side is 4.273 mm, a convex surface).

Regarding claim 4, Lin et al. discloses a lens assembly as claimed in claim 3 as set forth in the anticipation rejection. Lin et al. further teaches (see Fourth Example’s schematic diagram in Fig. 7 and its corresponding lens data table in Fig. 26):
the third lens (Fig. 7: lens 40 and Fig. 26: fourth lens) further comprises a concave surface or another convex surface facing the image side (Fig. 26: radius of curvature of surface facing the image side is -0.814 mm, a convex surface); and 
the fourth lens (Fig. 7: lens 50 and Fig. 26: fifth lens) is with negative refractive power (Fig. 26: focal length is -1.453 mm) and further comprises a convex surface facing the object side (Fig. 26: radius of curvature of surface facing the object side is 2.038 mm, a convex surface).

Regarding claim 5, Lin et al. disclose a lens assembly as claimed in claim 3 as set forth in the anticipation rejection. Lin et al. further teaches (see Fourth Example’s schematic diagram in Fig. 7 and its corresponding lens data table in Fig. 26): 
a fifth lens (Fig. 7: lens 10 and Fig. 26: first lens) disposed between the object side and the first lens (Fig. 7: lens 10 is on the object side of lens 20, the first lens of the instant application), wherein the fifth lens is a meniscus lens (Fig 7: lens 10 is a meniscus lens) with positive refractive power (Fig. 26: focal length is 7.474 mm) and comprises a convex surface facing the object side (Fig. 26: radius of curvature of surface facing the object side is 2.108 mm, a convex surface) and a concave surface facing the image side (Fig. 26: radius of curvature of surface facing the image side is 4.004 mm, a concave surface); 
the third lens (Fig 7: lens 40 and Fig 26: fourth lens) further comprises a plane surface or another convex surface facing the image side (Fig 26: radius of curvature of surface facing the image side is -0.814 mm, a convex surface); and 
the fourth lens (Fig 7: lens 50 and Fig 26: fifth lens) is with negative refractive power (Fig. 26: focal length is -1.453 mm) and further comprises a plane surface or a convex surface facing the object side (Fig 26: radius of curvature of surface facing the object side is 2.038 mm, a convex surface).
Regarding claim 17, Lin et al. disclose a lens assembly as claimed in claim 1 as set forth in the anticipation rejection. Lin et al.  further teaches (see Fourth Example’s schematic diagram in Fig. 7 and its corresponding lens data table in Fig. 26):
a fifth lens (Fig 7: lens 10 and Fig 26: first lens) disposed between the object side and the first lens (Fig 7: lens 10 is on the object side of lens 20, the first lens of the instant application), wherein the fifth lens is a meniscus lens (Fig 7: lens 10 is a meniscus lens) with positive refractive power (Fig. 26: focal length is 7.474 mm) and comprises a convex surface facing the object side (Fig. 26: radius of curvature of surface facing the object side is 2.108 mm, a convex surface) and a concave surface facing the image side (Fig. 26: radius of curvature of surface facing the image side is 4.004 mm, a concave surface);
the second lens (Fig. 7: lens 30 and Fig. 26: third lens) further comprises a convex surface facing the image side (Fig. 26: radius of curvature of surface facing the image side is -0.724 mm, a convex surface); 
the third lens (Fig. 7: lens 40 and Fig. 26: fourth lens) comprises a convex surface facing the image side (Fig. 26: radius of curvature of surface facing the image side is -0.814 mm, a convex surface); and 
the fourth lens (Fig. 7: lens 50 and Fig. 26: fifth lens) is with negative refractive power (Fig. 26: focal length is -1.453 mm) and further comprises a convex surface facing the object side (Fig. 26: radius of curvature of surface facing the object side is 2.038 mm, a convex surface).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0103241 A1, Apr. 16, 2015) in view of Matsusaka (US 2004/0257677 A1, Dec. 23, 2004).
Regarding claim 2, Lin et al. teach a lens assembly as claimed in claim 1 as set forth in the anticipation rejection.
But, Lin et al. fail to explicitly teach a reflective element disposed between the first lens and the fourth lens; and the reflective element comprises a reflective surface.
However, Matsusaka, where Lin et al. and Matsusaka are related as optical imaging lens systems, teaches a lens assembly where “[i]t is ... possible ... to arrange an optical member such as a kind of prism (for example, a rectangular prism) or a kind of mirror (for example, a flat mirror) in the optical path so as to bend, with a surface thereof having no optical power (for example, a reflective, refractive, or diffractive surface) the optical path in front of, behind, or in the middle of the taking lens system SL and thereby form a bending optical system (for example, an optical system that reflects a light beam so as to bend the optical axis AX at approximately 90 degrees (i.e., at precisely or substantially 90 degrees (Matsusaka: Par. [0150], and Figs. 1-7 show the embodiments of the optical lens system SL and associated optical axes AX).”
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lens assembly of Lin et al. with the reflective element disposed between the first lens and the fourth lens, and the reflective element comprises a reflective surface as taught by Matsusaka. One of ordinary skill in the art would have been motivated to make the modification where “[b]y bending the optical path appropriately, it is possible to make apparently slim and compact the appliance (such as a digital camera or surveillance camera) in which the taking lens System SL is incorporated (Matsusaka: Par. [0150], and Figs. 1-7 show the embodiments of the optical lens system SL and associated optical axes AX).”

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0103241 A1, Apr. 16, 2015) in view of Matsusaka (US 2004/0257677 A1, Dec. 23, 2004) and further in view of Mercado (US 2016/0231540 A1, Aug. 11, 2016).
Regarding claim 9, Lin et al. in view of Matsusaka teach a lens assembly as claimed in claim 2 as set forth in the obviousness rejection.
But, Lee et al. in view of Matsusaka fail to explicitly teach a lens assembly that satisfies at least any one of the following conditions:
5 mm < ALOD < 14 mm
0 < TTL/ALOD < 2
1 < (TTL + f) / f_obj1 < 5
1 < f_obj1 / L1T < 4
0.2 mm^2 < L1T x L1SD < 2.2 mm^2
 - 4 mm^2 < L1T x R11 < 0 mm^2
wherein ALOD is a total effective optical diameter of an object side surface of each lens of the lens assembly, TTL is a total length of optical system of the lens assembly, f is an effective focal length of the lens assembly, f_obj1 is an effective focal length of a lens closest to the object side, L1T is a thickness along the optical axis of the first lens, L1SD is an effective optical semi-diameter of an image side surface of the first lens, and R11 is a radius of curvature of an object side surface of the first lens.
However, Mercado, where Lin et al. and Mercado are related as optical imaging lens systems, teaches a lens assembly (see schematic diagram in Figs. 5A and 5B and its corresponding lens data in Tables 3A and 3B) that satisfies at least any one of the following conditions:
5 mm < ALOD < 14 mm
0 < TTL/ALOD < 2
1 < (TTL + f) / f_obj1 < 5
1 < f_obj1 / L1T < 4
0.2 mm^2 < L1T x L1SD < 2.2 mm^2
 - 4 mm^2 < L1T x R11 < 0 mm^2 
(Mercado: Lens data in Table 3A shows an effective focal length of its lens assembly is f = 14.0 mm and total length of lens assembly TTL = 14.0 mm. Table 3B shows effective focal length of a lens closest to the object side (L1) f_obj1 = 6.577 mm. So, (TTL + f) / f_obj1 = 4.257).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lens assembly of Lee et al. in view of Matsusaka with the lens assembly of Mercado. One of ordinary skill in the art would have been motivated to make the modification where  “the focal length (and/or other parameters) may be scaled or adjusted to meet specifications of optical, imaging, and/or packaging constraints for other camera system applications, for example for larger form factor camera applications” (Mercado: Par. [0010]).
Regarding claim 10, Lin et al. in view of Matsusaka teach a lens assembly as claimed in claim 2 as set forth in the obviousness rejection.
But, Lin et al. in view of Matsusaka fail to explicitly teach a lens assembly that satisfies at least any one of the following conditions: 
0.5 < M1T / L1T < 4
1 < TTL / L < 5
0 < L / f < 2.5
 - 1 < f_obj3 / f_obj4 < 2wherein M1T is an interval from an image side surface of the first lens to the reflective surface along the optical axis, L1T is a thickness along the optical axis of the first lens, TTL is a total length of optical system of the lens assembly, L is an interval from an object side surface of a lens closest to the object side to the reflective surface along the optical axis, f_obj3 is an effective focal length of a lens third close to the object side, f_obj4 is an effective focal length of a lens fourth close to the object side, and  f is an effective focal length of the lens assembly.
	 However, Mercado, where Lin et al., Matsusaka, and Mercado are related as optical imaging lens systems,  teaches a lens assembly (see schematic diagram in Figs. 5A and 5B and its corresponding lens data in Tables 3A and 3B) that satisfies at least any one of the following conditions:
0.5 < M1T / L1T < 4
1 < TTL / L < 5
0 < L / f < 2.5
 - 1 < f_obj3 / f_obj4 < 2.
(Mercado: Lens data in Table 3A shows effective focal length f = 14 mm and total length of lens assembly TTL = 14.0 mm and Table 3B shows M1T = 3.27 mm, L1T = 1.2309 mm, L = 4.501 mm, f_obj3 = 10.7931 mm, f_obj4 = -124.4596 mm. So, M1T / L1T = 2.6566, TTL/ L = 3.1106, L/f = 0.3215, f_obj3 / f_obj4 = -0.0867).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lens assembly of Lin et al. in view of Matsusaka with the lens assembly of Mercado. One of ordinary skill in the art would have been motivated to make the modification where “the focal length (and/or other parameters) may be scaled or adjusted to meet specifications of optical, imaging, and/or packaging constraints for other camera system applications, for example for larger form factor camera applications” (Mercado: Par. [0010]). Further, “the lens element materials may be selected and refractive power distribution of the lens elements may be calculated to satisfy a lens system focal length requirement and to correct the chromatic aberrations and the field curvature or Petzval sum. The monochromatic and chromatic variations may be reduced by adjusting the radii of curvature and aspheric coefficients or geometric shapes by adjusting the radii of curvature and aspheric coefficients or geometric shapes of the lens elements and axial separations to produce well-corrected and balanced minimal residual aberrations, as well as to reduce the total track length (TTL) and to achieve image quality optical performance and high resolution in a small form factor lens system camera” (Mercado: Par. [0012]).
Claim(s) 12, 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2018/0267271 A1, Sep. 20, 2018) in view of Matsusaka (US 2004/0257677 A1, Dec. 23, 2004) and further in view of Bone et al. (US 9,869,846 B1, Jan. 16, 2018).

Regarding claim 12, Tseng et al. teach a lens assembly comprising (see 9th embodiment’s schematic diagram in Figure 17B and its corresponding lens data in Table 17):
a first lens (Table 17: Lens 1 and Fig. 17B: 910) which is with positive refractive power (Table 17: focal length is 3.34 mm) and comprises a convex surface facing an image side (Table 17: radius of curvature of surface facing the image side is -7.011 mm, a convex surface); 
a second lens (Table 17: Lens 2 and Fig. 17B: 920) which is with negative refractive power (Table 17: focal length is -3.02 mm) and comprises a concave surface facing an object side (Table 17: radius of curvature of surface facing an object side is -2.747 mm, a concave surface); 
a third lens (Table 17: Lens 3 and Fig. 17B: 930) which is with positive refractive power (Table 17: focal length is 3.10 mm); 
a fourth lens (Table 17: Lens 4 and Fig. 17B: 940) which is with refractive power (Table 17: focal length is -3.52 mm) and comprises a concave surface facing the image side (Table 17: radius of curvature of surface facing the image side is 9.283 mm, a concave surface); and 
a reflective element which comprises a reflective surface (Fig. 17B: 981);  
wherein the first lens (Fig. 17B: 910), the second lens (Fig. 17B: 920), the third lens (Fig. 17B: 930), and the fourth lens (Fig. 17B: 940) are arranged in order from the object side to the image side along an optical axis (Fig 17B: lenses are arranged in this order from the object side: 910, 920, 930, then 940);  
But, Tseng et al. fails to explicitly teach a reflective element that is disposed between the first lens and the fourth lens; wherein the lens assembly satisfies:
2 mm < L < 6 mm;
wherein L is an interval from an object side surface of a lens closest to the object side to the reflective surface along the optical axis.
However, Matsusaka, where Tseng et al. and Matsusaka are related as optical imaging lens systems, teaches a lens assembly where “[i]t is ... possible ... to arrange an optical member such as a kind of prism (for example, a rectangular prism) or a kind of mirror (for example, a flat mirror) in the optical path so as to bend, with a surface thereof having no optical power (for example, a reflective, refractive, or diffractive surface) the optical path in front of, behind, or in the middle of the taking lens system SL and thereby form a bending optical system (for example, an optical system that reflects a light beam so as to bend the optical axis AX at approximately 90 degrees (i.e., at precisely or substantially 90 degrees (Matsusaka: Par. [0150], and Figs. 1-7 show the embodiments of the optical lens system SL and associated optical axes AX).” It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lens assembly of Tseng et al. to incorporate the reflective element of Matsusaka. One of ordinary skill in the art would have been motivated to make the modification where “[b]y bending the optical path appropriately, it is possible to make apparently slim and compact the appliance (such as a digital camera or surveillance camera) in which the taking lens System SL is incorporated (Matsusaka: Par. [0150], and Figs. 1-7 show the embodiments of the optical lens system SL and associated optical axes AX).”  
But, Tseng et al. in view of Matsusaka fail to explicitly teach a lens assembly that satisfies:
2 mm < L < 6 mm;
wherein L is an interval from an object side surface of a lens closest to the object side to the reflective surface along the optical axis.	
However, Bone et al., where Tseng et al., Matsusaka, and Bone et al., are related as optical imaging lens systems, teaches a reflective element (Fig. 22 shows Fifth embodiment with reflective element 8) that is disposed between the first lens (Fig. 22: element 2) and the fourth lens (Fig. 22 element 6); wherein the lens assembly satisfies:
2 mm < L < 6 mm 
(Bone et al.’s equivalent to L is D1M as described in Col. 2 Lines 13-16 and for the Fifth embodiment, Fig. 42 shows D1M = 3.441 mm).	
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lens assembly of Tseng et al. in view Matsusaka with the lens assembly of Bone et al. One of ordinary skill in the art would have been motivated to make the modification so the lens depth may be effectively reduced, and the optical imaging lens can take quality pictures of a distant object and has good and stable optical properties (Bone et al.: Col. 2 Lines 34-37).
Regarding claim 13, the modified Tseng et al. reference teaches a lens assembly as claimed in claim 12. Tseng et al. further teaches:
the second lens (Table 17: Lens 2 and Fig. 17B: 920) further comprises a convex surface or a concave surface facing the image side (Table 17:  radius of curvature of the surface the image side of Lens 2 is 6.178 mm, a concave surface); and
the third lens (Table 17: Lens 3 and Fig. 17B: 930) comprises a convex surface facing the object side (Table 17: radius of curvature of surface facing the object side is 2.231 mm, a convex surface).

Regarding claim 14, the modified Tseng et al. reference teaches a lens assembly as claimed in claim 13. Tseng et al. further teaches:
the first lens (Table 17: Lens 1 and Fig. 17B: 910) further comprises another convex surface facing the object side (Table 17:  radius of curvature of surface facing the object side is 2.283 mm, a convex surface).

Regarding claim 16,  the modified Tseng et al. teaches a lens assembly as claimed in claim 12 wherein Bone et al. further teaches:
a lens assembly that satisfies at least any one of the following conditions:
1 < (TTL + f) / f_obj1 < 5
 -1 < fobj3 / fobj4 < 2
1 < fobj1 / L1T < 4
0.2 mm^2 < L1T x L1SD < 2.2 mm^2
 - 4 mm^2 < L1T x R11 < 0 mm^2
0.5 < M1T / L1T < 4
1 < TTL / L < 5
0 < L / f < 2.5
(Bone et al.: Fifth embodiment, Figs. 22 and 24 show L = 3.441 mm, effective focal length f = 9.922 mm, and TTL = 9.578 mm. So, TTL/L = 2.783 and L/f = 0.347).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lens assembly of Tseng et al. in view of Matsusaka with the lens assembly of Bone et al. One of ordinary skill in the art would have been motivated to make the modification so the lens depth may be effectively reduced, and the optical imaging lens can take quality pictures of a distant object and has good and stable optical properties (Bone et al.: Col. 2 Lines 34-37).

Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenren (CN 107577033 A, Jan. 12, 2018) in view of Matsusaka (US 2004/0257677 A1, Dec. 23, 2004) and further in view of Bone et al. (US 9,869,846 B1, Jan. 16, 2018).

Regarding claim 12, Wenren teaches a lens assembly (see Embodiment 1 [also called Example 1, p. 6 in translated document attached to original document] in Fig. 1, p. 24 of the original document; also, the lens data table for this embodiment can be found in Par. [0074], p. 9 of the original document) comprising:
a first lens (Fig. 1, p. 24, lens E1 with surfaces S1 (object side) and S2 (image side)) which is with positive refractive power (Par. [0082] of original document shows f1 = 3.21 mm. See also p. 7 fourth paragraph of the translated document) and comprises a convex surface facing an image side (Par. [0074]: S2 has curvature radius equal to -17.9765 mm, a convex surface); 
a second lens (Fig. 1, p. 24, lens E2 with surfaces S3 (object side) and S4 (image side)) which is with negative refractive power (Par. [0082] of original document shows f2 = -4.80 mm. See also p. 7 fourth paragraph of the translated document) and comprises a concave surface facing an object side (Par. [0074]: S3 has curvature radius equal to -16.2959 mm, a concave surface);
a third lens (Fig. 1, p. 24, lens E3) which is with positive refractive power (Par. [0082] shows f3 = 8.94 mm. See also p. 7 fourth paragraph of the translated document); 
a fourth lens (Fig. 1, p. 24, lens E4 with surfaces S7 (object side) and S8 (image side)) which is with refractive power (Par. [0082] of original document shows f4 = -3.99 mm. See also p. 7 fourth paragraph of the translated document) and comprises a concave surface facing the image side (Par. [0074]: S8 has curvature radius equal to 2.1240 mm, a concave surface); 
wherein the first lens (Fig. 1, p. 24: E1), the second lens (E2), the third lens (E3), and the fourth lens (E4) are arranged in order from the object side to the image side along an optical axis (Fig. 1, p. 24 shows the lens in this order from the object side: first lens (E1), second lens (E2), third lens (E3), fourth lens (E4), and fifth lens (E5)).
But, Wenren fails to explicitly teach a reflective element which comprises a reflective surface wherein a reflective element is disposed between the first lens and the fourth lens; wherein the lens assembly satisfies: 
2 mm < L < 6 mm; 
wherein L is an interval from an object side surface of a lens closest to the object side to the reflective surface along the optical axis.
However, Matsusaka, where Wenren and Matsusaka are related as optical imaging lens systems, teaches a lens assembly where “[i]t is ... possible ... to arrange an optical member such as a kind of prism (for example, a rectangular prism) or a kind of mirror (for example, a flat mirror) in the optical path so as to bend, with a surface thereof having no optical power (for example, a reflective, refractive, or diffractive surface) the optical path in front of, behind, or in the middle of the taking lens system SL and thereby form a bending optical system (for example, an optical system that reflects a light beam so as to bend the optical axis AX at approximately 90 degrees (i.e., at precisely or substantially 90 degrees (Matsusaka: Par. [0150], and Figs. 1-7 show the embodiments of the optical lens system SL and associated optical axes AX).” It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lens assembly of Wenren with the teaching of Matsusaka. One of ordinary skill in the art would have been motivated to make the modification where “[b]y bending the optical path appropriately, it is possible to make apparently slim and compact the appliance (such as a digital camera or surveillance camera) in which the taking lens System SL is incorporated (Matsusaka: Par. [0150], and Figs. 1-7 show the embodiments of the optical lens system SL and associated optical axes AX).”
But, Wenren in view of Matsusaka fails to explicitly teach a lens assembly that satisfies: 
2 mm < L < 6 mm; 
wherein L is an interval from an object side surface of a lens closest to the object side to the reflective surface along the optical axis.
	 However, Bone et al., where Wenren, Matsusaka, and Bone et al. are related as optical imaging lens systems, teaches a reflective element (Fig. 22 shows Fifth embodiment with reflective element 8) that is disposed between the first lens (Fig. 22, element 2) and the fourth lens (Fig. 22, element 6); wherein the lens assembly satisfies:
    		2 mm < L < 6 mm;
(Bone et al.’s equivalent to L is D1M as described in Col. 2 Lines 13-16. For Fifth embodiment, Fig. 42 shows D1M = 3.441 mm). 	
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lens assembly of Wenren in view of Matsusaka with the teaching of Bone et al. such that it satisfies the condition 2 mm < L < 6 mm so “the lens depth may be effectively reduced, and the optical imaging lens can take quality pictures of a distant object and has good and stable optical properties” (Bone et al.: Col. 2 Lines 34-37).
Regarding claim 6, the modified Wenren reference teaches a lens assembly as claimed in claim 12. Wenren further teaches a lens assembly (see Embodiment 1 [also called Example 1, p. 6 in translated document] in Fig. 1, p. 24 of the original document; also, the lens data table for this embodiment can be found in Par. [0074], p. 9 of the original document) further comprising:
a fifth lens (Fig. 1, p. 24 in the original document: E5) disposed between the fourth lens (E4) and the image side or the third lens (E3) and the fourth lens (E4) (Fig. 1, p. 24 in the original document: E5 is in between lens E4 and image side E6), 
wherein the fifth lens is with positive refractive power (Par. [0082] of the original document shows f5 = 68561.24 mm, a positive refractive power; see also p. 7 fourth paragraph in the translated document) and comprises a convex surface facing the image side (Par. [0073] of the original document shows surface S10 (image side) of fifth lens with radius of curvature of -100.0000 mm, a convex surface facing the image side). 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0103241 A1, Apr. 16, 2015) in view of Matsusaka (US 2004/0257677 A1, Dec. 3, 2004).
Regarding claim 18, Lin et al. teaches the lens assembly as claimed in claim 17 as set forth in the anticipation rejection.
But, Lin et al. does not explicitly teach a lens assembly wherein it satisfies:
8 mm <= TTL1 <= 9 mm
wherein TTL1 is an interval from the convex surface of the fifth lens to an image plane along the optical axis.
However, in the same field of endeavor of image-taking apparatus, Matsusaka teaches a lens assembly wherein an air gap is provided somewhere between the most image-side lens surface and the light receiving surface of the image sensor (i.e., the image-sensing surface) (Matsusaka: Par. [0094]. Fig. 24 shows a schematic of the construction of the image-taking apparatus; the most image side surface is the right boundary of the taking lens system SL containing the optical lens system, and the image sensor is denoted IM(SS), and in between is a modifiable air-gap to control the distance TTL1). Due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the above cited limitations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One of ordinary skill in the art would have been motivated to make this modification since “[t]his makes it easy to adjust the position of the image sensor and thereby reduce product-to-product variations in performance resulting from variations in the back focal length due to fabrication errors in the taking lens system, lens barrel, and other components (Matsusaka: Par. [0094]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0103241 A1, Apr. 16, 2015) in view of Pfeffer (Michael Pfeffer, "Optomechanics of Plastic Optical Components", p. 23 of the "Handbook of Optics" edited by Stefan Baumer, 2010).
Regarding claim 20, Lin et al. teaches the lens assembly as claimed in claim 17 as set forth in the anticipation rejection. Lin et al. further teaches the use of plastic optical component (Lin et al.: Fourth Example, Fig. 26).
But, Lin et al. does not explicitly teach the lens assembly that satisfies at least any one of the following conditions:
  55 degrees <= FOV <= 65 degrees
  0/deg Celsius <= TCE <= 10 x 10^-6 / deg. C
  0.5 <= L5T / E <= 1.47
  Nd5 >=1.9; 
  Vd5 < 20;
wherein FOV is a field of view of the lens assembly, TCE is a coefficient of thermal expansion of the fifth lens at 25 degrees Celsius, L5T is a thickness along the optical axis of the fifth lens, E is a thickness of the outermost periphery of the fifth lens, Nd5 is an index of refraction of the fifth lens, and Vd5 is an Abbe number of the fifth lens.
However, in the same field of endeavor of optical components, Pfeffer teaches the use of plastic optical component with tradename Grilamid TR90 (an amorphous nylon) with TCE = 9 x 10^-6/K (Pfeffer: Table 2.2, p. 23).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the generic plastic optical component of Lin et al. with the plastic optical component of Pfeffer. One of ordinary skill in the art would have been motivated to make this modification to control thermal stability of an optical system which is related to the material of property called the coefficient of linear thermal expansion or TCE (Pfeffer: p. 21, Section 2.4.2, “Thermal Stability”).

Allowable Subject Matter
Claims 7, 8, 11,  15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2016/0223796 A1, Aug. 4, 2016) teach a lens assembly as claimed in claims 1 and 3. 
Heimer (US 2008/0291531 A1, Nov. 27, 2008), in an analogous art of high- performance image-forming optical objective lens assembly and suited for helmet- mounted applications, discloses the use of two prisms to fold the optical path so that the optical objective configuration closely conforms to the exterior surface contour of the helmet, while providing a minimal forward projection in object space from the helmet.
Mercado (US 9,557,627 B2, Jan. 31, 2017) discloses the use of a light path folding mechanism such as a prism to fold the optical path of the camera lens system that facilitates achieving a small form factor for the camera lens assembly and achieving a high-resolution optical lens system using a relatively small number of lens elements in the small form factor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed whose telephone number is (571)272-4852. The examiner can normally be reached Monday to Friday, 8:00 AM - 5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JHEIN L SICLON/Examiner, Art Unit 4185                                                                                                                                                                                                        




/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872